                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-517-FDW-DCK

 LENOX JOHN CURRIE,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
    v.                                              )       ORDER
                                                    )
 THE PRUDENTIAL INSURANCE                           )
 COMPANY OF AMERICA,                                )
                                                    )
                Defendant.                          )
                                                    )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Ethan Goemann, concerning Tara Ellis on

November 20, 2019. Tara Ellis seeks to appear as counsel pro hac vice for Defendant, The

Prudential Insurance Company of America. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Tara Ellis is hereby

admitted pro hac vice to represent Defendant, The Prudential Insurance Company of America.

         SO ORDERED.


                                      Signed: November 21, 2019
